                          EXHIBIT I




Case 3:17-cv-00072-NKM-JCH Document 529-9 Filed 07/23/19 Page 1 of 5 Pageid#: 5956
From: James Kolenich <jek318@gmail.com>
Sent: Thursday, June 27, 2019 11:12 AM
To: Michael Bloch <mbloch@kaplanhecker.com>
Cc: Gabrielle E. Tenzer <gtenzer@kaplanhecker.com>
Subject: Re: Eli Mosely

Mike, Mosely confirms, via text from 610 406 2229 that 7/2 at noon works. He also promises me an email after hours
today.

Jim

On Wed, Jun 26, 2019, 9:02 PM Michael Bloch <mbloch@kaplanhecker.com> wrote:
 Yes. We are trying to confirm July 2 at noon works. Would you mind checking with him? Also Also, what is the right
 email for him?

 Get Outlook for iOS

 From: James Kolenich <jek318@gmail.com>
 Sent: Wednesday, June 26, 2019 8:23:35 PM
 To: Michael Bloch
 Cc: Gabrielle E. Tenzer
 Subject: Re: Eli Mosely

 Kline states he did not receive any email from you. I am willing and able to pass messages along. Is this just to advise
 him about the 7/2 call?

 On Wed, Jun 26, 2019, 12:11 PM Michael Bloch <mbloch@kaplanhecker.com> wrote:

  Thanks.



  Michael Bloch | Kaplan Hecker & Fink LLP
  Counsel
  350 Fifth Avenue | Suite 7110
  New York, New York 10118

      Case 3:17-cv-00072-NKM-JCH Document 529-9 Filed 07/23/19 Page 2 of 5 Pageid#: 5957
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com




From: James Kolenich <jek318@gmail.com>
Sent: Wednesday, June 26, 2019 12:09 PM
To: Michael Bloch <mbloch@kaplanhecker.com>
Cc: Gabrielle E. Tenzer <gtenzer@kaplanhecker.com>
Subject: Re: Eli Mosely



Don't know. I texted him to inquire. Will advise if/when he answers.



Jim



On Wed, Jun 26, 2019 at 12:04 PM Michael Bloch <mbloch@kaplanhecker.com> wrote:

 Jim, as far as you’re aware, is Kline’s email address still eli.f.mosley@gmail.com? I tried to e‐mail him about the court
 call.



 Michael Bloch | Kaplan Hecker & Fink LLP
 Counsel
 350 Fifth Avenue | Suite 7110
 New York, New York 10118
 (W) 929.367.4573 | (M) 646.398.0345
 mbloch@kaplanhecker.com




 From: James Kolenich <jek318@gmail.com>
 Sent: Friday, June 7, 2019 12:40 PM
 To: Michael Bloch <mbloch@kaplanhecker.com>
 Subject: Eli Mosely



 The word "arrest" has had a near magical effect on my former clients. Eli Mosely (Elliott Kline) can be
 reached at 610-406-2229. He reached out to IE upon seeing a news article referencing the arrest
 discussion in Court. You can text that number or call him. He has been fully informed of the discovery/ESI
 expectations.



 Jim



 Case 3:17-cv-00072-NKM-JCH Document 529-9 Filed 07/23/19 Page 3 of 5 Pageid#: 5958
 ‐‐

 James E. Kolenich

 Kolenich Law Office

 9435 Waterstone Blvd. #140

 Cincinnati, OH 45249

 513‐444‐2150

 513‐297‐6065(fax)

 513‐324‐0905 (cell)




 This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or
 other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
 dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
 error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




‐‐

James E. Kolenich

Kolenich Law Office

9435 Waterstone Blvd. #140

Cincinnati, OH 45249

513‐444‐2150

513‐297‐6065(fax)

513‐324‐0905 (cell)




This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or
other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




 Case 3:17-cv-00072-NKM-JCH Document 529-9 Filed 07/23/19 Page 4 of 5 Pageid#: 5959
 This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
 applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
 dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
 error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.


This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




    Case 3:17-cv-00072-NKM-JCH Document 529-9 Filed 07/23/19 Page 5 of 5 Pageid#: 5960
